Earl Warren: Number 46, James E. Peurifoy, George V. Stines, Betty O. Stines, et al., Petitioners, versus Commissioner of Internal Revenue. Mr. Dixon, you may proceed.
Daniel R. Dixon: Excuse me Your Honor, may I move the admission of Mr. Pollock before the State --
Earl Warren: Yes, yes. The motion is granted.
Earl E. Pollock: Mr. Chief Justice, if it please the Court this matter is involved in the deductibility of certain travel expenses of construction workers. I would like to read the questions involved from the brief. Where petitioner has entered upon certain construction employment away from their established residences prior to the taxable year for periods lasting in approximately 20 1/2 months, 12 1/2 months, and 8 1/2 months respectively and terminated such employment during the taxable year, the question is presented as to whether or not the amount expended during taxable year of board and lodge while so employed as construction worker at or near the construction site and for transportation expenses to return to their respective residences upon the termination of such employment, are non-deductible expenses within the provisions of Section 24 (a) (1) of the Internal Revenue Code of 1939. And if it is determined that said expenditures are not personal within the provision of Section 24 (a) (1), a further question was presented as to whether or not the expenses in question are deductible under the provisions of Section 24 (a) (1) of the Internal Revenue Code of 1939 as amended. These two sections, Section 23 and Section 24, I would like to read, “In computing net income there shall be allowed as deductions - (a) Expenses; (1) Trade or Business Expenses; (A) In General all the ordinary and necessary expenses paid or incurred during a taxable year, traveling expenses, including the entire amount expended for meals and lodging while away from home in the pursuit of a trade or business; and Section 24 - general rule; in computing net income, no deductions shall in any case be allowed in respect to personal, living or family expenses. A summary of the facts; there are three petitioners involved and the respective periods of employment set forth in the question, 8 1/2 months, 12 1/2 months, and 20 1/2 months respectively. Each of these petitioners had a fixed residence for the entire year in controversy. Each of the petitioners is a construction worker. Each obtained his employment through his union local. Each belongs to the United Association of Journeymen and Apprentices of a plumbing and pipe fitting industry of the United States and Canada, hereafter referred to as the union. The same hiring procedures were followed in respect to all the employments of the various petitioners. A construction site is a place of limited employment for all construction workers both employees and employers. By its very nature it must end in a relatively short period of time. Construction work by its nature depends upon increasing the local supply of skilled labor by bringing in workers from various parts of the country. The journeymen and craftsman normally work on several construction sites in the course of the year. Some jobs on rare occasions last several years, but normally the jobs last a matter weeks or months. Turning to petitioner Peurifoy, Petitioner Peurifoy was saying he lived in his own home that he had built personally which is located at Kure Beach, North Carolina. His union local was located about 20 miles away in the City of Wilmington, North Carolina, Local number 329. His practice of work was to obtain work through his union local for an area as close as he usually could to his home. He returned -- when work was not immediately available near his home, he would take work wherever the union could find employment and would return to his home on weekends. His work itinerary is set more in the petitioner's brief and it involved about six jobs which lasted from one week to 20 1/2 months, covering about a four-year period. Petitioner Stines was married with one child. He owned his home in Raleigh, North Carolina in the sense that he was purchasing his home in Raleigh. His wife and child lived in his home for the entire year, 1953, which is the union controversy. Petitioner Stines worked out of Raleigh. His union local, number 725, was located in Raleigh. His practice of obtaining work was very -- it was identical to the general practice of Peurifoy. He would -- would contact his union local for work and he would then take work as close to his home as possible and when such work was not available, he would take it at more distant locations.
Hugo L. Black: What difference it were though, ranging from what to what?
Earl E. Pollock: Some of these employments would range as far away as from Raleigh, North Carolina they would range the rest as to South Carolina, Charleston. Most of them were in the State of North Carolina. On one occasion one of these petitioners went as far away as Barberton, Ohio.
Hugo L. Black: How long did he stay there?
Earl E. Pollock: He stayed there one week Your Honor.
Hugo L. Black: I notice that Peurifoy was 32 -- he was 20 miles away from home.
Earl E. Pollock: That was his union local Your Honor, that was not his place of employment. In other words, his -- his home was physically located 20 miles from the headquarters of the union local.
Hugo L. Black: That's what I told you.
Earl E. Pollock: Thank you. Now, petitioner Stines, his employment itinerary involved about 30 jobs which lasted from two weeks to 12 1/2 months over about a four-year period. During the taxable year he was employed at Charleston, South Carolina, in Fort Bragg, North Carolina for periods of three weeks and seven and a half weeks respectively. Now, the commissioner has conceded that expenses which were incurred in respect to his employments at Charleston and Fort Bragg were deductible. In respect to petitioner Hall, petitioner Hall, the situation was very similar to that of petitioner Stines. He was married with three children. He was -- purchasing his home in Raleigh and his wife and children resided in this home during the entire year of 1953. Petitioner Hall was also a member of Local 725, located in Raleigh. His employment itinerary, as set forth in the brief, involved about nine jobs, lasting two weeks to eight and a half months over a four-year period. Now, the petitioners make their first point at this stage in this respect. We brought them out -- position on this contention that these facts which are not all the facts by any means ably support the trial court's decision and that the principle is a well-established law that the tax rule determinations of a trial court are not being upset by an appellate action. The second contention of petitioners is this, that the results of the Court of Appeals below are bottomed solely on the doctrine which we maintain is erroneous that home is synonymous with post of duty and this is the heart of this matter as the one that requires full amplification.
Hugo L. Black: May I ask -- you said trial court here, it's the tax court.
Earl E. Pollock: Tax Court, I beg your pardon Your Honor at the trial court here.
Hugo L. Black: It was found back and decided it how?
Earl E. Pollock: They decided in our favor. They held -- they held that these expenses were not personal and they held further -- and the work was temporary and that -- that all taxpayers were entitled to this deduction.
Speaker: Where did the concept of this temporary residence (Inaudible) statute?
Earl E. Pollock: There is no such concept under the statute.
Speaker: There is not –-
Earl E. Pollock: No, I intend to develop that in full Your Honor. There is no such and that is as a matter of fact that is one of our major contentions in this regard.
Charles E. Whittaker: How can (Inaudible) what you have to sat about (Inaudible) having some meaning of tax home (Inaudible)?
Earl E. Pollock: Well I'm certainly glad you asked that question Your Honor. That is a thing that I'm moving into at the moment.
Speaker: To understand what?
Earl E. Pollock: The heart of this matter is Section 23 and I'm going to use abbreviated language if the Court will permit in Section 24. Now Section 23 says this, “You can deduct family expenses away from home in a pursuit of a trade.” This is a positive thing in that it creates a deduction. Now Section 24 says you cannot deduct personal expenses. Now Your Honor, to my mind, this entire matter comes to rest on two words. The meaning of the -- word “home” in Section 23 and the meaning of the word “personal” in Section 24, that is all. The entire matter has been a subject of confusion and controversy for over 30 years in the courts and basically I think it's very simple. To begin with, in the 90-Day letter which is the foundation for disallowance of this deduction there was one ground and one ground only that petitioner alleged as a basis for denial. He said these expenses are-- are personal. That is a Section 24 matter exclusively. He said these expenses are personal, that's all. Now, the respondent in his brief in the summary of the argument has bought him in my opinion, his entire case on his position that the petitioner's expenses were not incurred away from home. And I would like to point out that the significance of home is a Section 23 matter. It has nothing to do on the face of it and we will -- I'll maintain it has nothing to do in actuality with Section 24 regarding personal. And the -- the Commissioner's statement in his brief is this, in the Commissioner's view the taxpayers here are not entitled to the deduction claimed as traveling expenses because they were not incurred away from home. Now something has got to be wrong on face of it when the Commissioner in his brief is saying that these expenses are not deductible because they're away from home and the Commissioner's 90-day letter saying they're not deductible because they're personal. Now this -- this result comes about by this doctrine that Your Honor referred to as home being equivalent to post of duty. And on the face of it, the deduction arises only if you are away from home. You must be away from home or there is no basis for deduction.
Speaker: That is the statute.
Earl E. Pollock: That's what the statute says. Now this doctrine which has been plaguing these things since 1927 and got started in the – Whitaker case says this. It says, “Where you work is your home.” Now gentlemen -- excuse me Your Honor at that point logic, my logic is shot. How can you possibly have a statute that says, “You can deduct expense away from home and then say that the word home means where you work. Literally, it's self-annihilating and there is no such thing as a possibility of being away from such a home as defined by the respondent's statute, it cannot exist.
Charles E. Whittaker: How is it home that you were working from a different place?
Earl E. Pollock: Oh, it's even more fantastic enough your Honor. Yes, literally you would always be away from home and I have maintained in my brief.
Charles E. Whittaker: Home is actual if post of duty meant home.
Earl E. Pollock: Yes, excuse me.
Charles E. Whittaker: How could it be away?
Earl E. Pollock: It's strapped to your back is the way I expressed it and you cannot escape your home. In their brief respondents even went so far as to concede that my petitioners had a tax home at Raleigh and Wilmington. Being away from this taxed home. And the word “taxed home” should be in quotes because it is a word of unsettled meaning at this moment, but they conceded that we had tax home at Wilmington and Raleigh, but this wasn't enough. Their argument was that our homes have been shifted to where we work. That makes an impossible burden on the taxpayer.
Felix Frankfurter: I read only the other day that they implore that one person in five changes his home in the United States and both having been as commentary on stability of this country.
Earl E. Pollock: Well --
Felix Frankfurter: Life is so fantastic.
Earl E. Pollock: I don't know Your Honor. I don't know. I hadn't going into that particular phase of it. Except this, I'm going make this generalization in my argument. I'm going to make the generalization that it's more desirable that it almost destabilized than if they'd be -- they'd that -- if you moved frequently. And I intend to bring that in as a part of the effect of this doctrine is -- is to increase the shifting of homes under the --
Felix Frankfurter: Are you for or against it?
Earl E. Pollock: Pardon?
Felix Frankfurter: Are you for or against it?
Earl E. Pollock: I am for --
Felix Frankfurter: (Inaudible)
Earl E. Pollock: I am for stabilized homes.
Felix Frankfurter: Stabilized homes –
Earl E. Pollock: And I think that -- that the act of the Commissioner in denying this deduction forces my --
Felix Frankfurter: That he did much, didn't he?
Earl E. Pollock: -- anti-social and I -- I have so argued in my brief Your Honor that it -- it forces my people to become migrants and -- and we don't -- we don't like that.
Hugo L. Black: Are there different State where they work on these jobs as I understand getting over to the States didn't come back as long as they were here when they seat that that's down?
Earl E. Pollock: Your Honor I have to speak for North Carolina, but I'm certain that North Carolina could impose such tax on them because North Carolina imposes its income tax on the two different theories, the theory of residence and the theory of income earned within the state and North Carolina does impose the income tax on these people. I couldn't speak beyond that, another burden and I'm -- I'm fairly certain that under the constitutional ground for taxing income that this burden could levied in every state if it saw fit to do so and now I speak that merely as a personal opinion. I have no knowledge of the extent of State taxation. As I pointed out this -- this doctrine erases in effect Section 23. It -- it nullifies, it gives -- it gives a Commissioner, once this doctrine is applied the Commissioner then -- I don't know how to make this expression exactly but has the taxpayer within his power because from that moment, the Commissioner's position is out from under the statute. The statute does no longer apply and the only question then is, is this. Do you apply this doctrine or not? If you apply the doctrine denial is then immediate and automatic. No inquiry into the fact is necessary -- never. Now there may be a factual inquiry as to determine whether or not you're going to apply the doctrine, but if the doctrine is applied, or excuse me, if the doctrine is valid then it should be universal application. And as pointed out if it were of universal application, that is if it were good law, it would deny deduction to everyone in a literal sense. So then the Commissioner must do this. He must find methods for not applying the doctrine and I submit that here is no more graphic proof of then validity than this. If this were a case -- is based on -- on the presumption that we do not qualify for an exception in this very doctrine. (Inaudible) How can there be an exception to the statue to primary to wring from deduction only? Logically, I don't think there can be, but the Commissioner in seeking to justify this, tried to justify on equitable ground. Well I say in regard to that -- that the Commissioner is from my outside observation has a duty to enforce the Internal Revenue Law and not define equitable ground for not enforcing it. So if this doctrine is valid law, then it looks to me like that there's some question as to how thoroughly the Commissioner is -- is enforcing the statute. The answer of course is -- that basically the thing is wrong to begin with and this is the only way they can -- they can keep and tying it to literal extreme already described and this explained the development of this so called temporary versus indefinite concept. And --
Hugo L. Black: What about as I observed the category relating to traveling salesman?
Earl E. Pollock: Well, if you took the traveling salesman and said literally the way was selling merchandise is where your post of duty, you'd end up with him -- with he being denied the deduction, but the traveling salesman fee is a little more -- is a little easier than the construction workers case for this reason. The traveling salesman usually has a headquarters and a firm and a place that he works out of and the Bureau not only recognize that that is his post of the duty. So the traveling salesman -- there are other types of employment where I think the question could be more difficult, but as far the traveling salesman case, they -- don't believe they have a serious problem with this issue at least most of them. Did that answer your question Your Honor?
Hugo L. Black: It did.
Earl E. Pollock: Now turning to the word personal. The word personal denial when tax to an expense denies that extent as a deduction. Now under the Commissioner's theory it works like this. He says home is where you work. Therefore, you're not away from home.
Earl Warren: We'll adjourn now --